Title: To George Washington from Moses Ashley, 23 September 1782
From: Ashley, Moses
To: Washington, George


                  
                     
                     Sir
                     Light Infantry Camp Septr 23d 1782
                  
                  Agreeably to orders, I proceeded on the 15th inst., with two companies of my Battalion of Light Infantry, to the post at Dobbs-ferry, and relieved Majr Forman; on the 17th gave a passport for a flagg, by Lieut. Shayler of Capt. Prays command, to carry to the enemys Lines a Letter from your Excellency to Sir Guy Carleton, who return’d the same day, & brought a receit which is enclosed; have wrote your Excellency of the same date, inclosing Capt. Lawrences information of the misconduct of Mr Loth to which I reciev’d an answer on the 18th with a packett directed to Mr Rosevelt at Tappan, and a letter for John Moore Esqr. at New York, with orders from Head Quarters to send it by the first flagg that pass’d; which I left with Majr Dexter, who relieved me the last evening, receiting me for the same, together with the Military & other stores at that post, a duplicate of which I have enclosed; returned to my Regiment this Morning with my party.  And have the honor to be your Excellencys Most Obedt & very humle Servt
                  
                     M. Ashley  Majr
                     
                  
               